Title: To George Washington from Auguste de Grasse, 28 December 1793
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)
To: Washington, George


          Duplicata
          Mon Généralcharleston [S.C.] le 28 Xbre 1793
          á mon arrivée ici dans les premiers jours d’aoust, j’ai Eu
            L’honneur de Vous Ecrire par la Voie de la poste Et par celle de la mer En même
              tems.
          je n’ai reçu de Vous aucune reponse, j’ai Soupçonnés que Les Calamités de philadelphie
            avoient detou[r]nées mes Lettres de leur destination. Et je vous En ait adressé de
            nouvelles par Le Commodore Guillon qui se disposoit a partir pour philadelphie
            immediatement aprés L’issüe de L’assemblée de la Caroline du Sud, mais dans
            L’incertitude ou je suis sur la Realité de son départ Et Consequemment sur Le sort des
            Lettres que je lui ait Confié, je profites Encor de la voye de la poste persuadé que Les
            premiers inconveniens qui ont pû detourner mes Premieres Lettres, ne subsistent plus Et
            que je serai plus heureux.
          je ne vous Jetois aucuns details Générale, des malheurs de St domingue Et des Evénémens
            qui m’avoient forcé de fuir Et de venir, Comme presque tous Les habitans de cette
            Colonie, me refugier ici, j’Etois passé a St domingue dans Le Cours de 1788,
            relativement aux biens Considerables que mon Pere m’y avoit Laissé, je comptois y Rester
            peu de tems Parce que L’Etat militaire au quel j’Etois attaché me rapelloit à mes
            devoirs mais la Revolution française m’y Surprit En 1789. Les troubles de la france, la
            desorganisation de tous les Etats, la degradation de la noblesse, Les dangers aux quels
            Elle y Etoit Exposée, Les Entraves que Les assemblées de St domingue mirent au depart
            des Colons Pour L’Europe Et plus que tous cela, Encore L’insurection Générale des
            Esclaves dans cette Colonie, me determina à me
            consacrer avec mes Concitoyens a la Guerre Cruelle Et infructueuse qui nous á accablée,
            tous nos Efforts n’ont pû faire rentrer nos Esclaves dans L’ordre, un demon invisible
            rendoit nos Succès innutiles, Et je n’ai pû Comme bien d’autres Evitter L’incendie Et La
            destruction de mes Biens, Enfin Les derniers Excês du 20 juin dernier ont mis Le Comble
            à nos infortunes, Et ne nous ont Laissé que Le Choix de la fuitte ou d’une mort
              Cruelle, Et je Suis arrivés ici avec ma femme
            nouvellement accouchée au milieu des flames Et des poignards. Mr de la hogue Conseillier
              au Conseil Superieur du Cap mon beau pere Et son Epouse, après
            avoir Eté depouillés En mer sur un Corsaire de la providence, nous avons trouvés ici tous Les secours que L’humanité peut
            offrire En pareille Circonstence, Et avec une Générosité Et des temoignages de
            sensibilité bienfait pour demeurer Gravés Eternellement dans nos Cœurs, mais ces
            Bienfaits doivent avoir un terme, Et Les Circonstences ne nous Permettent pas Encor de
            ne pas En abuser trop Longtems, D’ailleurs ils sont Bornés à une Existence mediocre Et
            Génante pour nos Bienfaiteurs Et pour nous, C’Est pour cela mon Général, que dans ma
            premiere Lettre je vous demendois au nom de la mémoire de mon pere au quel Vous avés
            Donnés des temoignages d’Estime, Les Conseils necessaires pour Sortir de Cet Etat
            precaire Et pour n’Etre plus journellement à charge, ainsi que la famille de ma femme à
            des personnes aux quelles nous avons trop d’obligations pour ne pas desirer de les
            delivrer de la Surcharge que nous Leurs occasionnons, Et En même tems S’il ne seroit pas
            Possible d’obtenir des Etats unis un Emprunt d’ont L’Employ put Subvenir à notre
              Existence je n’aurois cependant á offrire pour gage
            de Cet Emprunt que mes Biens de france Et Ceux de St domingue dont j’ignore Le Sort
            present Et avenir, je ne puis Guere Songer à retourner En france tant que Les troubles
            Et L’anarchie y Subsisteront, mon nom y Est peut Etre un Crime, quand a St domingue
            C’Est aussi un problëme dont la Resolution Est Ensevelie dans Les Evenements avenir. je
            dois avoir dans un des Etats de L’amerique des proprietés En terre qui ont Eté concedés
            par Le Congrés à mon pere, mais je n’ai pas Encor⟨e⟩ malgrés mes demarches me procurer
            aucune connoissances sur Leurs consistences Et sur
            Leurs situation, je vous prie Mon Général de me donner S’il Est Possible quelques
            renseignements à Cet Egard Et Sur Les moyens d’En prendre possession, j’ai Encor une
            autre Grace Particuliere a Vous demender, des L’instant de la naissance de ma fille, je
            lui ait donnée Le nom de Caroline, Et je me suis promis de Vous inviter à Etre Son
            parein, j’Espere que vous ne me refuserés pas cette faveur, Et En ce Cas je vous Prieois
            d’Envoyer à cet Effet votre pouvoir pour vous representer Et de faire choix de la
            mareine, Et des noms que vous voudr⟨ez⟩ ajouter à celui de Caroline que je lui ait déja
            donné En mémoire de L’acceuil fraternel que nous avons reçu des habitans de cet
              Etat, je me flattes mon Général
            que j’aurois Enfin la satisfaction de recevoir une Reponse de Vous, Et je ne Cesserai de
            la Solliciter tant que j’aurai lieu de Croire que vous n’aurés Pas reçu mes Lettres.
          Mon Epouse, mon beau pere Et ma belle mere Vous Prie Mon Général d’agreer Leurs
            respects Et Civilités. j’ai L’honneur D’Etre avec Respect Et Consideration Mon Général
            Votre três humble Et três obeissent Serviteur
          
            Auguste De Grasse
          
        